Citation Nr: 0530789	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
2002, for the assignment of a 50 percent evaluation for 
hidradenitis suppurativa with active lesions and multiple 
scars (previously characterized as recurrent incision and 
drainage scar residuals, left upper medial thigh).

2.  Entitlement to an evaluation in excess of 50 percent for 
hidradenitits suppurativa with active lesions and multiple 
scars (previously characterized as recurrent incision and 
drainage scar residuals, left upper medial thigh).

3.  Entitlement to service connection for a dental disorder 
for purposes of dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In September 2005, the veteran attended 
a Board hearing in Washington, D.C.

The issue of entitlement to an evaluation in excess of 50 
percent for hidradenitits suppurativa with active lesions and 
multiple scars (previously characterized as recurrent 
incision and drainage scar residuals, left upper medial 
thigh) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1980, the RO granted service connection for 
incision and drainage scars, left upper medial thigh, with 
recurrent abscesses, and assigned a 0 percent rating, 
effective in May 1979.  

2.  The RO continued 0 percent evaluations for incision and 
drainage scars, left upper medial thigh, with recurrent 
abscesses in decisions dated in March 1981, November 1985, 
and May 1994.

2.  On July 31, 2002, the veteran filed a claim for an 
increased rating for his skin disability.

3.  In November 2002, the RO increased the veteran's 
evaluation for his skin disability to 30 percent, effective 
July 31, 2002.

4.  In March 2005, the RO recharacterized the veteran's skin 
disability as hidradenitis suppurativa with active lesions 
and multiple scars, as assigned a 50 percent evaluation 
effective July 31, 2002.

5.  It is not factually ascertainable that the veteran's skin 
disability increased in severity to its current 50 percent 
level on any date within the year preceding the July 31, 
2002, claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July 31, 2002, for a 50 percent evaluation for 
hidradenitis suppurativa with active lesions and multiple 
scars have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act Of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
October 2002, which was prior to the November 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the October 2002 letter as well as the 
September 2003 statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  VA further informed the appellant in this 
letter that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.       

The Board also notes that the October 2002 letter implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was advised 
to identify any source of evidence and that VA would assist 
him in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including attempts to 
obtain relevant medical records.  In this regard, the veteran 
stated in May 1993 that he received private treatment from a 
Dr. Davenport; however, the dates of this treatment are 
unclear and VA's attempt to obtain these records back in 1993 
were not successful.  Additionally, the veteran testified in 
September 2005 that Dr. Davenport had passed away.  Thus, VA 
has made reasonable and appropriate efforts to obtain these 
records.  The appellant has not indicated nor is there any 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained or attempted to be obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The veteran asserts that the criteria for a 50 percent rating 
for his hidradenitis suppurativa with active lesions and 
multiple scar had been met long before his July 2002 claim.  
Specifically, he contends that he filed a claim for an 
increased rating for his skin disability in 1993 and this 
claim is still open.  He therefore contends that he is 
entitled to the 50 percent rating back to 1993.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

New and material evidence received prior to expiration of the 
appeal period or before an appellate decision is issued will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period. 38 C.F.R. § 3.156(b); see also VAOPGCPREC 12-98 
(September 23, 1998).

In this case, the RO initially granted service connection for 
the veteran's skin disability (evaluated as incision and 
drainage scars, left upper medial thigh, asymptomatic, 
history of recurrent abscesses) in January 1980, and assigned 
him a 0 percent rating, effective the date of his initial 
claim in May 23, 1979.  The RO continued that evaluation in 
decisions dated in March 1981, November 1985, and May 1994.  
The veteran did not initiate a timely appeal of those 
decisions and they are therefore final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  

As is evident from above, the veteran does not have an open 
claim back to 1993 as he contends.  Rather, the RO 
adjudicated his 1993 claim in May 1994.  In this regard, the 
record contains a May 1994 letter informing the veteran that 
his increased rating claim had been denied, and enclosing VA 
Form 4107 which explains his procedural and appellate rights.  
This decision letter was sent to the veteran at the same 
address as two earlier development letters, dated in October 
1993 and January 1994.  In regard to these letters, the 
veteran testified during the 2005 hearing that he was sure he 
received at least one of these letters, and possibly both.  
Accordingly, because the veteran was properly notified of the 
May 1994 determination, but did not an appeal that 
determination, it is final.  See 38 C.F.R. §§ 20.200, 
20.1103.    

Since new claims for an increase may not be adjudicated on 
the same factual basis as existed when the prior final rating 
decisions were entered, the Board must look to claims filed 
after the May 1994 decision.  See 38 U.S.C.A. § 7105(a)-(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 
(2005).  

The earliest evidence on file following the May 1994 rating 
decision that the veteran filed a claim for an increased 
rating for his skin disability is his July 31, 2002, claim.  
In other words, the claims file is devoid of any evidence 
and/or claim that was submitted subsequent to the May 1994 
rating decision, but prior to the July 31, 2002, claim.  
Thus, having determined July 31, 2002, as the pertinent date 
of the veteran's increased rating claim for his skin 
disability, the Board must now look to all of the evidence of 
record to see whether it is factually ascertainable during 
the year preceding the July 2002 claim that the veteran's 
service-connected skin disability met the criteria for a 50 
percent rating.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

In evaluating the veteran's hidradenitis suppurativa with 
active lesions and multiple scars, the RO considered the 
revised criteria for rating skin disabilities found under 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (effective 
August 30, 2002).

Unfortunately, the evidence of record does not include 
medical evidence pertinent to the veteran's skin disability 
during the year preceding his July 2002 claim.  The evidence 
closest in time to the veteran's July 2002 claim are VA 
outpatient treatment records dated in 1985, over 15 years 
earlier.  Indeed, when the veteran filed his July 2002 claim, 
he asserted that his skin disability had spread to over 50 
percent of his body and that it would continue to spread 
"without proper treatment."  This suggests that the veteran 
was not receiving any treatment at that time.  Also, as is 
noted above, the veteran stated in May 1993 that he received 
private treatment from a Dr. Davenport; however, the dates of 
this treatment are unclear and VA's attempt to obtain these 
records back in 1993 were not successful.  Additionally, the 
veteran testified in September 2005 that Dr. Davenport had 
passed away. 

Based on the foregoing, the Board finds that it is not 
factually ascertainable that the veteran met the criteria for 
a 50 percent evaluation for his skin disability for the year 
preceding his July 2002 claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than July 31, 2002, for the assignment of a 50 
percent rating for hidradenitis suppurativa.  As such, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
for an earlier effective date must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an effective date earlier than July 31, 2002, 
for the assignment of a 50 percent rating for hidradenitis 
suppurativa with active lesions and multiple scars is denied.


REMAND

The veteran was last evaluated for his service-connected skin 
disability in September 2003.  During a Board hearing in 
September 2005, the veteran's representative requested that 
consideration be given to affording the veteran a new VA 
examination.  He based this request on recent photographs 
that VA took of the veteran's skin disability showing that it 
covered an extensive area, together with his assertion that 
the September 2003 VA examination report did not adequately 
describe the extent of the veteran's body affected by his 
skin disability.  

Also during the hearing, the veteran testified that his skin 
disability had been active for the past 5 to 6 six months.  
While it is unclear whether this disability remains active, 
the Court of Appeals for Veterans Claims has held that the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed by rating adjudicators, and 
that a skin disorder should be considered, whenever possible, 
at a time when it is most disabling, i.e., during the active 
stage.  Bowers v. Brown, 2 Vet. App. 675 (1992); Ardison v. 
Brown, 6 Vet. App. 405 (1994).

Lastly, by rating decision dated in March 2005, the RO 
granted service connection for tooth number 5 for dental 
treatment purposes.  In a written communication (VA Form 9) 
received at the RO in May 2005, the veteran disagreed with 
"all of the rating decisions made by VA."  The veteran went 
on to explain during the September 2005 Board hearing that 
his disagreement included the March 2005 dental rating, and 
that the VA Form 9 should constitute a notice of disagreement 
to that rating.  The Board agrees.  Therefore, the next step 
in the appellate process is for the RO to issue the veteran a 
Statement of the Case summarizing the evidence relevant to 
the dental issue, the applicable laws and regulations, and 
the reasons that the RO relied upon in making its 
determination.  38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  Therefore, the proper action is for 
the Board to remand the case to the RO.  Id.

Based on the foregoing, this case is remanded for the 
following action:

1.  The RO should undertake all necessary 
action pursuant to 38 C.F.R. § 19.26, to 
include issuance of a statement of the 
case, with respect to the claim of 
entitlement to service connection for a 
dental condition. The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wishes to 
complete an appeal as to this issue.

2.  The RO should afford the veteran a 
comprehensive VA dermatological 
examination to determine the current 
severity of his service-connected 
hidradenitis suppurativa with active 
lesions and multiple scars.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's previous VA 
examination report, dated in September 
2003.  All appropriate special studies or 
tests are to be accomplished.  The 
examiner should describe the 
manifestations of the appellant's 
hidradenitis suppurativa with active 
lesions and multiple scars in accordance 
with the revised rating criteria for 
evaluation of the conditions and address 
the following:

(a) Whether hidradenitis suppurativa with 
active lesions:

affects more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas is affected, or has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.

(b) With respect to multiple scars, the 
examiner should, if possible, provide a 
measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, 
poorly nourished, with repeated 
ulceration, painful on objective 
demonstration, and/or cause limitation of 
motion.  (A superficial scar is one not 
associated with underlying soft tissue 
damage, and an unstable scar is one 
where, for any reason, there is frequent 
loss of covering of skin over the scar.)  
If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether 
such scars involve visible or palpable 
tissue loss; and/or whether such scars 
involves a gross distortion or asymmetry 
of one, two, or three or more feature(s) 
or paired features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, or lips). The 
examiner should also indicate which, if 
any, of the following 8 characteristics 
of disfigurement are present:  Scar 5 or 
more inches (13 or more centimeters 
(cm.)) in length.  Scar at least one- 
quarter inch (0.6 cm.) wide at widest 
part. Surface contour of scar elevated or 
depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.). Underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The RO should then adjudicate the 
claim for an evaluation in excess of 50 
percent for hidradenitis suppurativa with 
active lesions and multiple scars 
involving the entire body.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


